Citation Nr: 1510021	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected stress fracture residuals.

2.  Entitlement to service connection for left knee partial anterior cruciate ligament tear, to include as secondary to service-connected stress fracture residuals.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected stress fracture residuals.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, to include as secondary to service-connected stress fracture residuals.

5.  Entitlement to a rating in excess of 10 percent for residual stress fracture, left calcaneus with plantar fasciitis.

6.  Entitlement to a rating in excess of residual stress fracture, pubic ramus.

7.  Entitlement to a rating in excess of 10 percent for residual stress fracture, left tibia.

8.  Entitlement to a rating in excess of 10 percent for residual stress fracture, right tibia.

9.  Entitlement to a rating in excess of 10 percent for residual stress fracture, left tibia.

10.  Entitlement to a compensable rating for residual stress fracture, left femur.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes the Veteran also initiated an appeal to the denial of service connection for migraine headaches, and that a Statement of the Case (SOC) was promulgated on this issue in August 2012.  However, the Veteran did not perfect this appeal by filing a timely Substantive Appeal after that SOC was promulgated, nor has he subsequently contended the migraine headaches claim is part of the present appeal.  Therefore, the Board does not have jurisdiction to address this claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).

In December 2014, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the Veteran's psychiatric disorder claim.  The requested medical expert's opinion was subsequently promulgated February 2015.  As detailed below, the Board finds this opinion warrants resolution of this claim in the Veteran's favor.

The Board further notes that, for the reasons addressed in the REMAND portion of the decision below, additional development is required for resolution of the other appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current acquired psychiatric disorder is an unspecified bipolar and related disorder; and that it is at least as likely as not this disorder is secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of service connection for unspecified bipolar and related disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006 and 2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In December 2014, the Board requested a medical expert's opinion from the VHA to clarify the nature and etiology of the Veteran's acquired psychiatric disorder.  The subsequent February 2015 VHA opinion from a clinical psychologist found, in pertinent part, that the Veteran's psychiatric disorder was most accurately diagnosed as an unspecified bipolar and related disorder.  Moreover, this medical expert expressed an opinion to the effect that it is at least as likely as not this disorder is secondary to the Veteran's service-connected disabilities.  The law provides that a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for an unspecified bipolar and related disorder.  Therefore, the benefit sought on appeal is allowed.


ORDER

Service connection unspecified bipolar and related disorder is granted.


REMAND

The Veteran was accorded VA medical examinations of his various service-connected stress fracture residuals in July 2006 and April 2010.  However, as it has been almost 5 years since the last examination and it appears the RO had similar concerns in that it appears additional examination was scheduled, but was cancelled based upon a February 2012 determination that there was clear and ample medical information that demonstrated there were no stress fractures present.  In pertinent part, it was noted that whole body scan performed in February 2007 reported no active stress fractures.  The Board finds that this determination was not sufficient to cancel the scheduled examination because the Veteran is service-connected for the residuals of the stress fractures, and has continued to report symptoms such as pain.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such rationale would also appear to apply in circumstances such as these where an examination was scheduled, but was cancelled for reasons deemed to be inadequate.  The Board also reiterates its concerns that the evidence of record may not accurately reflect the current severity of the service-connected disabilities that are the focus of this appeal.  Consequently, the Board concludes that new VA examinations are needed regarding these service-connected disabilities, and the claims must be remanded for such development.  

With respect to the service connection claims that are currently on appeal, the Veteran has contended, in pertinent part, that they are secondary to his various service-connected stress fracture residuals.  The Board notes that the Veteran was accorded VA examinations regarding his service connection claims in January 2007 which included opinions that the claimed right knee, left cruciate ligament, and lumbar spine were not caused or otherwise the result of his service-connected stress fracture residuals.  A similar opinion was expressed regarding the lumbar spine disorder via a subsequent September 2011 VA examination.  However, none of these VA examinations address the issue of secondary aggravation as required by Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Consequently, the Board concludes that the VA examinations accorded to the Veteran for the service connection claims are inadequate, and that a remand is required for new examinations which do adequately address these claims to include the contentions of secondary service connection.  See Barr, supra; Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his right knee; left cruciate ligament; lumbar spine disorder; and stress fracture residuals of the left calcaneus with plantar fasciitis, pubic ramus, left tibia, right tibia, left femur, and right femur since December 2010.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right knee, left cruciate ligament, and lumbar spine symptomatology; as well as the nature, extent and severity of his various service-connected stress fracture residuals and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations to evaluate the current nature and severity of his service-connected stress fracture residuals of the left calcaneus with plantar fasciitis, pubic ramus, left tibia, right tibia, left femur, and right femur.  He should also be accorded examinations to address the nature and etiology of the claimed right knee, left cruciate ligament, and lumbar spine disorder.

The claims folder should be made available to the examiners for review before the examinations.

Regarding the service-connected stress fracture residuals, it is imperative the respective examiner(s) comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

With regard to the service connection claims, the respective examiner(s) should express an opinion as to whether it is at least as likely as not that any such disabilities found to be present were incurred in or otherwise the result of the Veteran's active military service.  If any such disability is not found to be directly related to service, the examiner should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected stress fracture residuals of the left calcaneus with plantar fasciitis, pubic ramus, left tibia, right tibia, left femur, and/or right femur.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


